Case 2:18-cv-02292-SHM-cgc Document 31 Filed 10/15/19 Page 1 of 1   PageID 146


                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION




 FELICIA ALLEN,

              Plaintiff,

 V.                                             Civil No. 18-2292-SHM

 OCWEN LOAN SERVICING,

              Defendant.


                               JUDGMENT


      Decision by Court. This action came for consideration before
 the Court. The issues have been duly considered and a decision
 has been rendered.

      IT IS ORDERED AND ADJUDGED that this action is dismissed with
 prejudice in accordance with the Order of Dismissal, docketed
 October 15, 2019. Each party to bear its own attorney fees, costs
 and expenses.


 APPROVED:

  s/ Samuel H. Mays, Jr.
 SAMUEL H. MAYS, JR.
 UNITED STATES DISTRICT JUDGE


   October 15, 2019                        THOMAS M. GOULD
 DATE                                     CLERK

                                           s/ Jairo Mendez
                                          (By) DEPUTY CLERK
